Per Curiam,
The findings of fact made by the learned judge sitting as a chancellor in this case fully justify the decree appealed from. These findings are not absolutely conclusive upon us, but until error in them is clearly shown, they should be allowed to stand. We have examined the evidence with a view to satisfy ourselves whether these findings can be fairly made from it, and we are not persuaded that any one of them should be overturned. The decree is affirmed. Costs to be paid by the appellant.